Citation Nr: 1760707	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO. 14-32 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

2. Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

The Veteran died in October 2017, during the pendency of this appeal.


CONCLUSIONS OF LAW

1. Due to the Veteran's death, the Board lacks jurisdiction to adjudicate the merits of his claim for service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, at this time. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

2. Due to the Veteran's death, the Board lacks jurisdiction to adjudicate the merits of his claim for service connection for IHD, to include as due to exposure to herbicide agents, at this time. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2017, and during the pendency of his VA appeal, the RO was notified that the Veteran had died in October 2017. See December 2017 Social Security Administration Inquiry. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). Therefore, the claims of service connection for diabetes mellitus, type II, and IHD, to include as due to exposure to herbicide agents, have become moot on the merits by virtue of the Veteran's death. Accordingly, the Board currently lacks jurisdiction to adjudicate the merits of the claims, and the appeal must be dismissed. See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed no later than one year after the date of the appellant's death. 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title[.]" 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(a). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b).


ORDER

The appeal for entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, is dismissed. 

The appeal for entitlement to service connection for IHD, to include as due to exposure to herbicide agents, is dismissed. 



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


